Order filed November 3, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00557-CV
                                    ____________

                      BRAZORIA CIVIC CLUB, Appellant

                                          V.

           BRAZORIA COUNTY APPRAISAL DISTRICT, Appellee


                    On Appeal from the 239th District Court
                           Brazoria County, Texas
                      Trial Court Cause No. 117254-CV

                                     ORDER

      Appellant’s brief was due October 27, 2022. No brief or motion for
extension of time from that deadline has been filed.

      Accordingly, we order appellant to file a brief with this court within twenty
(20) days of the date of this order. If appellant fails to do so, the appeal is subject
to dismissal without further notice for want of prosecution. See Tex. R. App. P.
42.3(b).

                                        PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Poissant and Wilson.